The pleadings were in short by consent, with the usual leave to give in evidence matter required to be specially pleaded.
The defendants had the right to show the amount due by plaintiff to them at the time suit was brought. Code, §§ 10172, 10180.
"A comaker or surety sued jointly or alone may, with the consent of his comaker or principal, avail himself, by way of set-off, of a debt or liquidated demand due from the plaintiff at the commencement of the suit to such comaker or principal." Section 10176, Code of 1923.
The plaintiff's evidence tended to refute such issue of indebtedness to defendant. A plaintiff may waive the fact that he was not served with a copy of the plea of set-off or counterclaim. Stull v. Daniel Machine Co., 207 Ala. 544,93 So. 583; Dickson v. Alabama Machinery  Supply Co., 18 Ala. App. 164,89 So. 843; Ashby Brick Co. v. Ely  Walker Dry Goods Co.,151 Ala. 272, 44 So. 96.
Admissions of indebtedness were res inter alias acta, if made by the principal after he was declared by the company in default as to contract provisions and the agency practically terminated by the principal. Such admissions against interest were incompetent and did not bind the surety as guarantor. W. T. Rawleigh Medical Co. v. Hooks, 16 Ala. App. 394, 78 So. 310; Rapier v. Louisiana Equitable Life Insurance Co., 57 Ala. 100; Myatts  Moore v. Bell, 41 Ala. 222; Dennis  Strickland v. Chapman, 19 Ala. 29, 54 Am. Dec. 186; Armstrong v. Holley,29 Ala. 305; Fireman's Insurance Co. v. McMillan, 29 Ala. 147; Moore v. Leseur, 18 Ala. 606; Evans v. State Bank, 13 Ala. 787; Lowther v. Chappell, 8 Ala. 353, 42 Am. Dec. 364.
This is to say the admissions of Graves should have been limited as to him, as it was not binding on the sureties. The question of whether or not there was termination of the agency and the taking up or revoking of Graves' commission or authority as agent was material to the defense of the sureties.
Reversed and remanded.
SOMERVILLE, MILLER, and BOULDIN, JJ., concur.